Citation Nr: 1700475	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected duodenal ulcer, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from May 1973 to June 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO decision that denied an increase in a 10 percent rating for service-connected duodenal ulcer.

A hearing was held in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In May 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development and the case was subsequently returned to the Board.  The Board referred the issues of entitlement to service connection for a gastric reflux condition and hemorrhoids to the AOJ for appropriate action.

In a July 2014 rating decision, the RO denied entitlement to service connection for hiatal hernia including gastroesophageal reflux disease (GERD), and denied service connection for hemorrhoids.  These issues are not in appellate status and will not be addressed by the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  

The Board previously remanded this case for a VA examination of the service-connected ulcer condition and for outstanding medical records.  Additional VA medical records were obtained, and VA examinations were conducted in July and October 2014, with a December 2014 addendum opinion.

It appears that relevant VA and private medical records are not on file and must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). Specifically, VA medical records reflect that the Veteran underwent an esophagogastroduodenoscopy (EGD) at a VA facility on January 22, 2013, and had another EGD at Saginaw Valley Endoscopy in September 2014 (see report of October 2014 VA examination).  The claims file does not contain reports of these pertinent studies, and they must be obtained and associated with the file.

Further, the VA examinations and medical opinions on file do not fully comply with the May 2014 remand instructions, and remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board remanded this case for a medical opinion as to the nature of the Veteran's digestive symptoms both in service and since service, and for the examiner to comment on specific medical records identified in the remand, and this was not done.  As noted in the Board's prior remand, a January 1977 VA examination report showed a peptic ulcer, and a December 1978 VA examination diagnosed intermittent pyloric spasm, but more recent medical records did not show an ulcer.

Governing regulation provides that the rating specialist is responsible for interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  The Board finds that the medical opinions obtained on remand do not contain sufficient detail in order to rate the service-connected disability, and remand is required for another medical opinion.  Id.

In a November 2016 written brief, the Veteran's representative contended that an October 2014 VA examination was inadequate as the examiner did not provide an etiology of the current symptoms of abdominal pain, nausea and vomiting, and requested that this case be remanded for another VA examination.

A review of the file reflects that the July 2014 VA examiner diagnosed hiatal hernia, and opined that this condition was not caused by service-connected duodenal ulcer.  A VA gastroenterology consult was performed in October 2014 by a different examiner, who indicated that she had reviewed a copy of a September 19, 2014 EGD which showed chemical gastritis and no duodenal ulcers, and a stomach biopsy that showed chronic inactive gastritis.  The examiner noted that the Veteran was taking medication for non-service-connected irritable bowel disease.  In a December 2014 addendum medical opinion, the examiner indicated that the Veteran had no current digestive symptom disorder related to her history of duodenal ulcer as this condition was not currently existent, but also opined that the Veteran's present reported symptoms of abdominal pain, nausea and vomiting are consistent with reported symptoms in her service treatment records.  The Board finds that this medical opinion is unclear and contradictory, and additional comment is needed.  Further, the VA examiners did not comment on the medical records specifically identified in the prior Board remand.  On remand, based on a medical examination and a review of the evidence of record, the examiner should provide an opinion as to whether the current gastritis is a manifestation of the service-connected gastric condition (currently characterized as duodenal ulcer), and whether the characterization/diagnosis of the service-connected condition has changed.  See 38 C.F.R. § 4.13.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing relevant VA and private medical records of treatment or evaluation for stomach or ulcer disorders, and associate them with the electronic claims file.  In particular, obtain copies of reports of an EGD performed at Ann Arbor VAMC on January 22, 2013, and an EGD performed at Saginaw Valley Endoscopy on September 19, 2014.

2.  Next, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected duodenal ulcer condition.  The claims file must be made available to and reviewed by the examiner, including the reports of the VA examinations and medical opinions provided in July 2014, October 2014, and December 2014.  All recommended studies should be performed. 

The examiner should provide an opinion as to (a) whether any current stomach/gastric condition, to include gastritis,  is a manifestation of the service-connected duodenal ulcer condition, (b) whether the current gastric condition is etiologically related to her history of duodenal ulcer, and (c) whether the diagnosis of the service-connected condition has changed.  The examiner should also (d) evaluate the current level of severity of any stomach/gastric condition diagnosed.  The examiner should provide the medical basis for the diagnosis and a clear explanation of the opinion.

The examiner MUST provide an opinion regarding the nature of the Veteran's digestive symptoms in service and since service.  The examiner should provide the medical basis for any diagnosis and an explanation for any opinion.

The examiner should determine which symptoms are attributable to the Veteran's service-connected digestive system disorder and which are not.  If the examiner is unable to make that determination, the examiner should provide a clear explanation for the inability.

Regarding the Veteran's diagnosis in service and current diagnosis, the examiner should consider and comment on the following records: 

(1) Service treatment records (STRs) from August 1973, February 1974, March 1974, June 1974, July 1974, September 1974, October 1974, and September 1975, all of which contain complaints of abdominal pain, nausea, and vomiting and some of which contain diagnostic impressions of viral gastroenteritis, gastroenteritis with undetermined organism, constipation secondary to gas pain, symptoms of uncertain etiology, probable functional bowel disorder, and irritable bowel; 

(2) a January 1977 VA examination report, which reveals a diagnosis of a duodenal ulcer based on a fluoroscopy that demonstrated deformity of the duodenal cap with irregularity of the mucosal pattern and a collection of barium in the central portion with the appearance of a small superficial peptic ulcer; 

(3) a December 1978 VA examination report, which reveals a diagnosis of intermittent pyloric spasm, idiopathic in origin, the results of a gastric analysis, and notes that a duodenal ulcer was not diagnosed and the Veteran did not report for a radiographic examination for peptic ulcer disease; 

(4) a June 2010 VA examination report, which reveals a diagnosis of intermittent epigastric distress and a finding that no evidence of record substantiates the existence of a duodenal ulcer; '

(5) November 2007 and June 2008 St. Mary's of Michigan ambulatory care treatment notes, which reveal diagnoses of acute abdominal pain, not otherwise specified, acute vomiting with dehydration, improved, and acute exacerbation of migraine headache based on the Veteran's complaints of abdominal pain with nausea and emesis, or vomiting; 

(6) the Veteran's and her sister's testimony during the March 2014 Travel Board hearing that the Veteran has 2-3 episodes of nausea and vomiting per week that are not triggered by any specific food or activity and was prescribed medication to manage her symptoms.

3.  Then, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






